Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the specification filed on 09/15/21 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Floyd Canfield on 11/15/21.

The application has been amended as follows: 
On paragraph 0004, line 9 of the spec, --Now Abandoned-- has been added after US 2002/0160194.
Claim 1: A process for producing an optical effect layer exhibiting one or more indicia on a substrate, said process comprising the steps of: 
a) applying onto a substrate surface a coating composition comprising i) platelet- shaped magnetic or magnetizable pigment particles and ii) a binder material so as to form a coating layer on said substrate, said coating composition being in a first state, 
is made of a composite comprising from about 25 wt-% to about 95 wt-% of soft magnetic particles dispersed in a non-magnetic material, the weight percents being based on the total weight of the composite, and the one or more positive indicia consist of an arrangement comprising one or more indicia placed or attached to a non-magnetic holder, said indicia being 
c) moving the assembly comprising the substrate carrying the coating layer and the one or more negative indicia or one or more positive indicia obtained under step b) through an inhomogeneous magnetic field of a static magnetic-field-generating device so as to bi-axially orient at least a part of the platelet-shaped magnetic or magnetizable pigment particles, thereby magnetically transferring the one or more indicia from the soft magnetic plate or the non-magnetic holder into the coating layer,

e) releasing or separating the substrate from the one or more negative indicia or one or more positive indicia, while the one or more transferred indicia remain in the coating layer.
Claims 2, 18, and 25 have been cancelled.

Allowable Subject Matter
Claims 1, 3-10, 13, 15-17, 19-20, 23-24 are allowed. The following is an examiner’s statement of reasons for allowance: the examiner did not find a composite indicia, positive and negative that is releasable from the coating layer comprising soft magnetic particles dispersed in a non-magnetic material as claim 1 requires.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712